MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 21 2020, 9:08 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark K. Leeman                                          Curtis T. Hill, Jr.
Leeman Law Office                                       Attorney General of Indiana
Logansport, Indiana                                     Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Leosthene Morissette,                                   December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1352
        v.                                              Appeal from the Cass Superior
                                                        Court
State of Indiana,                                       The Honorable James K.
Appellee-Plaintiff                                      Muehlhausen, Special Judge
                                                        Trial Court Cause No.
                                                        09D01-1804-F2-11



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020               Page 1 of 7
                                             Case Summary
[1]   Leosthene Morissette appeals the trial court’s revocation of his probation. He

      contends that the trial court committed fundamental error in relying on certain

      hearsay evidence to support its finding that he violated his probation. Finding

      no fundamental error, we affirm.


                                 Facts and Procedural History
[2]   In April 2018, the State charged Morissette with level 2 felony robbery resulting

      in bodily injury and level 3 felony aggravated battery. On October 2, 2018,

      pursuant to a plea agreement, he pled guilty to level 3 felony aggravated battery

      in exchange for dismissal of the other charge. The agreement provided for an

      executed sentencing cap of nine years. Thereafter, the trial court imposed a

      sentence of 1825 days with 1541 days suspended to probation.


[3]   On July 31, 2019, the State filed a notice of probation violation and petition to

      revoke probation alleging that Morissette had failed to report to his probation

      officer on two occasions as required by the terms and conditions of his

      probation. A revocation hearing was held on February 25, 2020. During the

      hearing, Morissette admitted that he violated his probation by failing to report

      to his probation officer. However, before the trial court entered a sanction for

      the violation, the State filed another notice of probation violation and petition

      to revoke alleging that Morissette had violated his probation by committing the

      new criminal offenses of level 5 felony criminal confinement and class A

      misdemeanor domestic battery.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020   Page 2 of 7
[4]   The trial court held a hearing on the second petition to revoke on July 7, 2020.

      During the hearing, Delphi Police Department Officer Alex Parkinson testified

      that he was dispatched to a Carroll County home on December 11, 2019, in

      response to a report of a domestic disturbance. When Officer Parkinson

      arrived, he spoke to Natalie Martinez. Martinez told Officer Parkinson that she

      wanted to leave the apartment she shared with Morissette but that he stood in

      front of the door and would not let her leave. Martinez reported that Morissette

      grabbed her by the arm and pushed her away from the door and that this caused

      her pain. Officer Parkinson testified that he personally observed “very slight

      redness” on Martinez’s arm. Tr. Vol. 2 at 23. Officer Parkinson stated that

      Morissette admitted that he blocked Martinez from leaving the apartment

      without her consent, but he denied that he grabbed her arm or pushed her.

      Morissette was subsequently charged with level 5 felony criminal confinement

      and class A misdemeanor domestic battery. At the conclusion of the hearing,

      the trial court found by a preponderance of the evidence that Morissette

      violated the terms of his probation by committing criminal confinement and

      domestic battery, and the court also reaffirmed its prior finding that Morissette

      violated his probation by twice failing to report to his probation officer as

      required. The trial court ordered Morissette to serve the balance of his

      previously suspended sentence in the Department of Correction. This appeal

      ensued.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020   Page 3 of 7
                                     Discussion and Decision
[5]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). We review probation violation determinations for an abuse of

      discretion. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). An abuse of

      discretion occurs where the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances, or when the trial court misinterprets the

      law. Id.


[6]   Probation revocation is a two-step process. First, the trial court must make a

      factual determination that a violation of a condition of probation occurred.

      Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008). Second, the court must

      determine if the violation warrants revocation of probation. Id. “A revocation

      hearing is in the nature of a civil proceeding, and the alleged violation only

      needs to be established by a preponderance of the evidence.” Smith v. State, 727
N.E.2d 763, 765 (Ind. Ct. App. 2000). In short, “[i]f there is substantial

      evidence of probative value to support the trial court’s decision that a defendant

      has violated any terms of probation, the reviewing court will affirm its decision

      to revoke probation.” Woods, 892 N.E.2d at 639-40.


[7]   When the State alleges that the defendant violated probation by committing a

      new criminal offense, the State is required to prove—by a preponderance of the

      evidence—that the defendant committed the offense. Heaton, 984 N.E.2d at

      617. Morissette challenges the State’s proof, and the trial court’s finding, that


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020   Page 4 of 7
      he violated his probation by committing the new criminal offenses of criminal

      confinement and domestic battery. 1 Specifically, Morissette argues that the trial

      court erred in admitting Officer Parkinson’s testimony about what Martinez

      told the officer. Morissette claims that it was fundamental error for the court to

      consider this testimony because it was hearsay and not substantially

      trustworthy.


[8]   As a general matter, we will not reverse a trial court’s ruling on the admission

      of evidence absent an abuse of discretion. Peterson v. State, 909 N.E.2d 494, 499

      (Ind. Ct. App. 2009). Further, Indiana Rule of Evidence 101(d) provides that,

      except for rules involving privileges, the Indiana Rules of Evidence do not apply

      in probation revocation hearings. Nonetheless, a probationer has certain due

      process rights at a probation revocation hearing, which include “the right to

      confront and cross-examine adverse witnesses. Woods, 892 N.E.2d at 649; see

      also Ind. Code § 35-38-2-3(f) (stating probationer in revocation proceeding “is

      entitled to confrontation, cross-examination, and representation by counsel”).

      Therefore, the trial court may consider hearsay evidence at a probation

      revocation hearing only if the court finds the hearsay to be substantially

      trustworthy. Reyes v. State, 868 N.E.2d 438, 442 (Ind. 2007).




      1
        A person who knowingly or intentionally confines another person without the other person’s consent
      commits criminal confinement. Ind. Code § 35-42-3-3(a). The offense is a level 5 felony if it results in bodily
      injury to a person other than the confining person. Ind. Code § 35-42-3-3(b)(1)(C). A person who knowingly
      or intentionally touches a family or household member in a rude, insolent, or angry manner commits class A
      misdemeanor domestic battery. Ind. Code § 35-42-2-1.3.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020                   Page 5 of 7
[9]    Morissette concedes that he did not object to Officer Parkinson’s testimony at

       the probation revocation hearing and thus his claim must be reviewed only for

       fundamental error. Although a party’s failure to make a contemporaneous

       objection to the admission of evidence generally results in waiver of the issue,

       “a claim that has been waived by a defendant’s failure to raise a

       contemporaneous objection can be reviewed on appeal if the reviewing court

       determines there was fundamental error.” Weedman v. State, 21 N.E.3d 873, 881

       (Ind. Ct. App. 2014), trans. denied (2015). “Fundamental error is error that

       constitutes a blatant violation of basic principles, the harm or potential for harm

       is substantial, and the resulting error denies the defendant fundamental due

       process.” Carden v. State, 873 N.E.2d 160, 164 (Ind. Ct. App. 2007). The error

       must be so egregious as to make a fair trial impossible. Id.


[10]   Here, Officer Parkinson testified regarding his personal involvement in the

       investigation of the domestic disturbance that occurred between Morissette and

       Martinez and what he learned during the course of his investigation, including

       what both Morissette and Martinez reported to the officer. We observe that

       Indiana Rule of Evidence 801 provides that an out-of-court statement by a party

       opponent is not hearsay. See Bell v. State, 29 N.E.3d 137, 141 (Ind. Ct. App.

       2015) (holding that defendant’s statement to detective was a statement by a

       party opponent and therefore not hearsay), trans. denied. Consequently,

       Morissette’s admission to Officer Parkinson that he indeed purposely blocked

       Martinez from leaving the apartment without her consent is not hearsay.

       Moreover, Officer Parkinson’s testimony regarding his personal observation of


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020   Page 6 of 7
       redness on Martinez’s arm is not hearsay. Accordingly, we conclude that

       Officer Parkinson’s additional testimony regarding Morissette’s confinement of

       Martinez was substantially trustworthy, and the admission of any hearsay

       statements contained therein did not constitute error, fundamental or otherwise.


[11]   In sum, Morissette has not met his burden to demonstrate that the trial court

       committed error, much less fundamental error, in relying on Officer Parkinson’s

       testimony to support its finding by a preponderance of the evidence that

       Morissette violated his probation by committing the new offense of criminal

       confinement. As proof of a single violation is sufficient to permit a revocation

       of probation, Beeler v. State, 959 N.E.2d 828, 830 (Ind. Ct. App. 2011), trans.

       denied, we decline to address the reliability of the evidence supporting the

       court’s finding that Morissette also violated his probation by committing the

       new crime of domestic battery. 2 The trial court’s revocation of Morissette’s

       probation is affirmed.


[12]   Affirmed.


       Najam, J., and Riley, J., concur.




       2
         We note that Morissette makes no claim of error regarding the trial court’s finding, based upon his
       admission during the prior revocation proceeding, that he also violated his probation by twice failing to
       report to his probation officer as required.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1352 | December 21, 2020                   Page 7 of 7